In the

United States Court of Appeals
               For the Seventh Circuit

No. 09-1710

U NITED S TATES OF A MERICA,
                                                    Plaintiff-Appellee,
                                  v.

D EWANZEL S INGLETON,
                                               Defendant-Appellant.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 1:07-cr-00524-3—John W. Darrah, Judge.



    A RGUED O CTOBER 26, 2009—D ECIDED D ECEMBER 2, 2009




 Before B AUER and S YKES, Circuit Judges, and SIMON,
District Judge.
  B AUER, Circuit Judge. Dewanzel Singleton pleaded
guilty to conspiracy to possess with intent to distribute
over five kilograms of cocaine, in violation of 21 U.S.C.
§ 841(a)(1), and 21 U.S.C. § 846. The district judge sen-



  Hon. Philip P. Simon, District Judge for the Northern District
of Indiana, is sitting by designation.
2                                             No. 09-1710

tenced him to ninety-seven months in prison. Singleton
appeals the district court’s denial of his motion to with-
draw his guilty plea, his motion to dismiss the indict-
ment against him as insufficient, and the judge’s refusal
to issue a below-Guidelines sentence. We affirm.


                  I. BACKGROUND
  On September 12, 2007, the government indicted Single-
ton for conspiring to possess with intent to distribute
more than five kilograms of cocaine. On April 14, 2008,
he pleaded guilty as part of an agreement with the gov-
ernment. Three months later, Singleton moved to with-
draw his plea and to dismiss the indictment against him
as insufficient. He argued that defense counsel provided
ineffective assistance at a hearing to suppress evidence
that was seized by police during a June 2003 traffic stop.
Singleton accused his counsel of failing to view a video-
tape that showed an officer issuing a warning ticket to
the car’s driver, and then calling a canine unit to sniff
the outside of the vehicle. The dog alerted that the car
contained contraband. According to Singleton, had
counsel viewed the tape, she would have been prepared
to successfully challenge the admission of the evidence
obtained at the stop.
  The record shows that during the two-day suppression
hearing, defense counsel presented witnesses and made
a number of arguments why the evidence obtained from
the stop should be suppressed. She suggested that
the officer’s proffered reason for stopping Singleton—
that his vehicle was speeding—was pretextual; that the
No. 09-1710                                              3

duration of the stop was unreasonable for purposes of a
warning ticket; and that officers somehow induced the
canine unit to alert on Singleton’s car. The judge denied
the motion to suppress and Singleton pleaded guilty on
April 14, 2008.
  Following his guilty plea, Singleton retained new
counsel who moved to dismiss the indictment as insuffi-
cient and to withdraw the guilty plea. The judge denied
both motions.
  At the sentencing hearing, the judge noted that Singleton
had no prior criminal convictions, had been a model
member of his community while awaiting trial, and took
responsibility for his conduct. The record also indicates
that the judge considered the factors enumerated in
21 U.S.C. § 3553, including the dangerous quantity of
drugs Singleton introduced into his community, the
need for deterrence, Singleton’s request for alcohol treat-
ment, and the protection of the community. The judge
sentenced Singleton to ninety-seven months in prison, a
sentence at the low end of the recommended Guideline
range. Singleton timely appealed.


                    II. DISCUSSION
 A. Sufficiency of Indictment
  Singleton first challenges the district court’s denial of
his motion to dismiss the indictment. An indictment is
sufficient if it serves three main functions. It must state
the elements of the crime charged, adequately inform
the defendant of the nature of the charges, and allow
4                                               No. 09-1710

the defendant to plead the judgment as a bar to future
prosecutions. See Fed. R. Crim. P. 7(c)(1); United States
v. Torres, 191 F.3d 799, 805 (7th Cir. 1999). This Court
has consistently held that an indictment under 21 U.S.C.
§ 841(a) and § 846 fulfills these functions if it sets forth
the existence of a drug conspiracy, the operative time of
the conspiracy, and the statute violated. United States v.
Cox, 536 F.3d 723, 727-28 (7th Cir. 2008) (citing United
States v. Dempsey, 806 F.2d 766, 769 (7th Cir. 1986)); United
States v. Canino, 949 F.3d 928, 949 (7th Cir. 1991). We
review challenges to the sufficiency of an indictment
de novo. United States v. Smith, 230 F.3d 300, 305 (7th Cir.
2000).
  The indictment here contains each of the required
elements and was sufficient to notify Singleton of what
the government intended to prove. See Canino, 949 F.3d
at 949. Though it does not allege an overt act or specific
drug transaction, our cases do not require such specific-
ity. See United States v. Brown, 934 F.2d 886, 889 (7th Cir.
1991). The indictment accuses Singleton of being involved
in a drug conspiracy and sets forth the time frame
involved—1995 through March 2003. It also identifies the
particular statute that Singleton conspired to violate—
§ 841(a). Thus, the indictment in this case fulfills each
of the required functions and sufficiently notified Single-
ton of the charges against him.


    B. Withdrawal of Guilty Plea
  Singleton next argues that the district court erred in
denying his motion to withdraw the guilty plea. A
No. 09-1710                                             5

court may permit a defendant to withdraw a guilty plea
if he has a “fair and just reason” for doing so, but such
permission is not mandatory. United States v. Wallace, 276
F.3d 360, 366 (7th Cir. 2002). A fair and just reason
exists when the defendant shows that his plea was not
entered into knowingly and voluntarily. Id. We review
for clear error a district court’s factual findings about
the existence of a fair and just reason. Id. But we review
the ultimate decision to grant or deny withdrawal for
abuse of discretion. United States v. Carroll, 412 F.3d
787, 792 (7th Cir. 2005) (internal citation omitted).
  Singleton fails to point to any clear error in the
district court’s fact finding, or demonstrate how the
court abused its discretion in ultimately denying his
motion to withdraw the guilty plea. His primary argu-
ment is that defense counsel provided constitutionally
defective assistance by failing to view a video of the
traffic stop, leaving her unprepared to argue the sup-
pression motion. However, the district judge deter-
mined, based on counsel’s affidavit, that she had viewed
the tape. At the hearing, counsel presented several wit-
nesses on Singleton’s behalf and cross-examined the
government’s witnesses. She made many of the same
arguments that Singleton now claims were not made
and led to his unknowing guilty plea, including that the
police somehow gave the dog a signal that caused it to
falsely alert on Singleton’s car door. While Singleton
also argues that defense counsel generally conducted
inadequate pretrial investigation and “failed to inform
[him] of options other than pleading guilty,” the only
support offered is the assertion, appropriately rejected
6                                               No. 09-1710

by the district judge, that counsel failed to view footage of
the traffic stop. Singleton points to nothing concrete in
the videotape that counsel did not raise at the hearing.
Finally, during the plea colloquy Singleton said he
agreed with the factual basis for his plea and was
satisfied with counsel’s efforts on his behalf. Singleton
received effective assistance during the suppression
hearing and guilty plea, and the district court did not
abuse its discretion in rejecting his motion to withdraw
the plea.


    C. Reasonableness of Sentence
  Singleton last argues that the within-Guidelines sen-
tence the district court imposed was unreasonable. Sen-
tences properly within the Guidelines are entitled to a
rebuttable presumption of reasonableness on appeal.
United States v. Tahzib, 513 F.3d 692, 694 (7th Cir. 2008);
United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005).
This presumption is overcome if a defendant shows
that the district court failed to give proper consideration
to mitigation factors under § 3553. Tahzib, 513 F.3d at 695.
  In this case, the district court gave meaningful con-
sideration to the § 3553 factors and issued a reasonable
sentence. Singleton’s offense warranted a range of 97 to
121 months. The court considered the applicable Guide-
line range, the dangerous quantity of drugs Singleton
introduced into his community, and the need to provide
him with treatment while in prison. Even though the
judge decided against a downward departure, he
imposed a sentence at the very bottom of the Guideline
No. 09-1710                                             7

range. Singleton’s position essentially boils down to a
request that we abandon our well-established rule that
properly calculated Guideline-based sentences are
entitled to a rebuttable presumption of reasonableness.
See Mykytiuk, 415 F.3d at 608. We decline to do so and
find that the sentence imposed was reasonable.


                  III. CONCLUSION
  The indictment in this case was sufficient, the district
court did not err in denying Singleton’s motion to with-
draw his guilty plea, and the sentence imposed was
reasonable. We A FFIRM .




                          12-2-09